Title: To George Washington from Nicholas Cooke, 1 January 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Providence January 1st 1776

Upon Receipt of your Excellency’s Letter of the 23d ulto I employed Two Persons to apply to the Housekeepers in this Town individually for Blankets for the Army. They have collected about 180 which will be sent forward this Day. It is full as large a Number as I expected to procure considering how we have been exhausted by Supplies to various Parts of the Service. I shall immediately take Measures for collecting more from the Country Towns.
I refer your Excellency to General Lee for the Particulars of his Expedition to Rhode Island; which I hope will be attended with beneficial Consequences to the Colony.
I received yours upon the Subject of reinlisting the Army, but from the distressed State of the Colony, and the Multiplicity of Business pressing me was incapable of giving you a satisfactory Answer. Nor can I at present do any thing more than renew

my Assurances of giving every Assistance in my Power to the Service. I am with great Truth and Esteem Sir Your most obedient and most humble Servant

Nichls Cooke


P.S. You will receive by Mr Coomer Hale who carries the Blankets, an Account of the Cost of them. I shall be obliged to your Excellency for giving Orders for the Payment of it to him. By the same Conveyance I send you a Box and a Basket left for your Excellency by Mr Penet, and the other French Gentleman who accompanied him.

